NO. 07-06-0113-CR

                                IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL B

                                       JUNE 22, 2006

                           ______________________________

                           KENNY EUGENE KILE, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE
                         _________________________________

            FROM THE 84TH DISTRICT COURT OF OCHILTREE COUNTY;

                  NO. 3929; HONORABLE WILLIAM D. SMITH, JUDGE
                        _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                 MEMORANDUM OPINION


       Pending before this Court is appellant’s motion to dismiss his appeal. Appellant and his

attorney both have signed the document stating that appellant withdraws his appeal. Tex. R. App.

P. 42.2(a). No decision of this Court having been delivered to date, we grant the motion.

Accordingly, the appeal is dismissed. No motion for rehearing will be entertained and our

mandate will issue forthwith.


                                                   Mackey K. Hancock
                                                       Justice
Do not publish.